                    UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW HAMPSHIRE


Clinton D. Cox

         v.                                 Case No. 19-cv-1268-JL

Sturm Ruger & Co., Inc., et al.


                    REPORT AND RECOMMENDATION


     Plaintiff Clinton D. Cox, a federal prison inmate, has sued

firearm manufacturer Sturm Ruger & Co., Inc. (“Sturm Ruger) and

several Sturm Ruger employees under a variety of legal theories

related to testimony at his criminal trial in 2001. 1   Plaintiff’s

complaint (Doc. No. 1) has been referred to the undersigned

magistrate judge for preliminary review, pursuant to LR 4.3(d)

and 28 U.S.C. § 1915(e)(2).   For the reasons that follow,

plaintiff’s complaint should be dismissed because it is barred

by the applicable statute of limitations.



I.   Preliminary Review Standard

     The magistrate judge conducts a preliminary review of

complaints, like the plaintiff’s, which are filed in forma


     1Plaintiff was convicted of drug and firearms charges. See
United States v. Cox, 324 F.3d 77 (2d Cir. 2003). The firearms
conviction was later vacated for reasons unrelated to the
current lawsuit, and Cox was resentenced on the drug convictions
alone. See Cox v. United States, 783 F.3d 145, 146 n.1 (2d Cir.
2015).
pauperis.    See LR 4.3(d).   The magistrate judge may recommend to

the district judge that one or more claims be dismissed if,

among other things, the court lacks jurisdiction, a defendant is

immune from the relief sought, or the complaint fails to state a

claim upon which relief may be granted.    See 28 U.S.C. §

1915(e)(2); LR 4.3(d).    In conducting its preliminary review,

the court construes pro se complaints liberally.    See Erickson

v. Pardus, 551 U.S. 89, 94 (2007) (per curiam).    The complaint

must contain “sufficient factual matter, accepted as true, to

‘state a claim to relief.’”    Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (citation omitted).



II.   Background 2

      In plaintiff’s own words, “[t]he factual allegations in the

complaint against the Sturm Ruger company, boil down to

statements made by it's [sic] employees in a criminal matter

with the United States District Court in Connecticut.”

(citations omitted).    Plaintiff specifically maintains that

Sturm Ruger's custodian of records, aided by others, delivered

false testimony regarding the company's firearm records.

Complaint (Doc. No. 1) at 2.




      2Thefacts recited herein are taken from plaintiff’s
complaint. Only those facts necessary for the court to complete
its preliminary review are included in this report and
recommendation.

                                   2
       Cox asserts state law claims of fraudulent

misrepresentation and intentional infliction of emotional

distress based on what he describes as false testimony.



III.    Discussion

       The entirety of plaintiff’s compliant is based on actions

the defendants allegedly took at his trial in 2001.    As such,

they are barred by New Hampshire’s three-year statute of

limitations.    See N.H. Rev. Stat. Ann. § 508:4, I (“Except as

otherwise provided by law, all personal actions . . . may be

brought only within 3 years of the act or omission complained of

. . .”).    Moreover, it appears that plaintiff has been pursuing

the theory underlying this case at least as far back as 2004,

when he moved for a new trial based on claims similar to those

he makes here.    See Cox, 783 F.3d at 146 (“In 2004, [Cox] moved

for a new trial, arguing that the Government knowingly allowed

witnesses to testify falsely at trial to his transactions in

guns of a type that had not yet been manufactured); Cox v.

United States, No. 3:00cr0069(AHN), 2006 WL8426455, at *1 (D.

Conn. Feb. 16, 2006) (“In support of this contention Cox

submitted a letter from the gun manufacturer Sturm, Ruger & Co.,

Inc., purporting to list the shipment dates of two guns with




                                  3
certain serial numbers.”). 3   Given his years-long pursuit of the

theory that Sturm Ruger employees provided false testimony, Cox

cannot avail himself of the “discovery rule” built into the New

Hampshire limitations period, which extends the limitations

period to “3 years [after] the plaintiff discovers, or in the

exercise of reasonable diligence should have discovered, the

injury and its causal relationship to the act or omission

complained of,” but only if “the injury and its causal

relationship to the act or omission were not discovered and

could not reasonably have been discovered at the time of the act

or omission.”   N.H. Rev. Stat. Ann § 508:4, I.

      Where the facts alleged in the complaint show that the

claims are time-barred, and there is no possibility that the

statute may have been tolled, the court may dismiss the

complaint on preliminary review.       See Pigott v. Lynn Police

Dep't, 7 F.3d 218, 1993 WL 375821, at *5 (1st Cir. Sept. 27,

1993).    So it is here.   Plaintiff’s complaint should be

dismissed as untimely.



IV.   Conclusion

      For the foregoing reasons, the district judge should

dismiss plaintiff’s complaint.     See 28 U.S.C. § 1915(e)(2).     Any



      The trial court rejected Cox’s new trial motion after
      3

determining that the letter in question, upon which Cox also
relies here, was altered. Cox, 2006 WL 8426455 at *1.

                                   4
objections to this Report and Recommendation must be filed

within fourteen days of receipt of this notice.   See Fed. R.

Civ. P. 72(b)(2).   The fourteen-day period may be extended upon

motion. Failure to file specific written objections to the

Report and Recommendation within the specified time waives the

right to appeal the district court’s order.   See Santos-Santos

v. Torres-Centeno, 842 F.3d 163, 168 (1st Cir. 2016).



                               __________________________
                               Andrea K. Johnstone
                               United States Magistrate Judge
April 6, 2020

cc:   Clinton D. Cox, pro se




                                 5
